Oaktree Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 December 9, 2014 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Oaktree Funds File Nos.: 333-198731 and 811-22997 Dear Sir or Madam: This cover letter accompanies Pre-Effective Amendment (“PEA”) No. 1 to the initial registration statement on Form N-1A filed by Oaktree Funds on behalf of its initial series, Oaktree High Yield Bond Fund and Oaktree Emerging Markets Equity Fund, each a series of Oaktree Funds (the “Trust”). The purpose of this filing is to include a revised Prospectus and Statement of Additional Information, marked to show changes responsive to the Staff’s comments. The Trust intends to file the audited seed financial statements in an subsequent pre-effective amendment on Thursday, December 11. If you have any questions or require further information, please contact Alia Vasquez at (414)765-6620 or alia.vasquez@usbank.com. Sincerely, /s/ Alia Vasquez Alia Vasquez, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator to the Trust CC:Barry Barbash, Esq., Willkie Farr & Gallagher LLP JamesSilk, Esq., Willkie Farr & Gallagher LLP Elliot Gluck Esq., Willkie Farr & Gallagher LLP Katie McGavin Esq., Willkie Farr & Gallagher LLP Martin Boskovich, Esq., Oaktree Funds Jamie Gowell, Esq., Oaktree Funds Phillp McDermott, Esq., Oaktree Funds
